The exceptions to evidence are without merit and require no discussion. The prisoner insists, however, that the judge erred in refusing his prayer that there was not sufficient evidence to submit the case to the jury.
The prisoner was charged with having caused the death of one Gunter by screwing down the safety valve of the boiler of a steam engine of which Gunter was fireman, thereby intentionally causing an explosion, resulting in the death of Gunter and another man. There was evidence for the State that the prisoner had been discharged as fireman, Gunter being put in his place, and that he had malice towards Gunter in *Page 506 
consequence thereof; that the prisoner was at the boiler alone about midnight before the explosion; that when the explosion occurred the valve had been screwed down by some one unknown, by which the explosion was caused, that the day before the prisoner had said the boiler would explode, and soon after it took place he was heard to say that he had expected every minute that morning to hear the explosion till it took place, and in consequence had not gone near it that morning, etc. The prisoner contended that this evidence was consistent with his (811) innocence, besides he controverted parts of it by his own testimony. There was evidence of his bad character. There was sufficient evidence to submit the case to the jury. S. v. Green, 117 N.C. 695;S. v. Kiger, 115 N.C. 746; S. v. Rhodes, 111 N.C. 647; and upon this and the other evidence it was the province of the jury to find the facts.
The charge of the court carefully guarded the rights of the prisoner, and if, as the jury must have found, the death of the two men was caused by the prisoner's screwing the safety valve down with intent to cause the explosion, the jury took the most lenient view of the case in returning a verdict for a degree of homicide as low as manslaughter.
By inadvertence the judgment of the court below is omitted from the transcript, but this Court, ex mero motu, sent down an instanter certiorari
to perfect the record in this particular. S. v. Preston, 104 N.C. 733.
NO ERROR.
Cited: Norton v. McDevit, 122 N.C. 755; Russell v. Hill, ib., 773.